Citation Nr: 0902722	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of right elbow.

3.  Entitlement to an initial evaluation in excess of 20 
percent for low back degenerative joint disease status post 
traumatic injury and surgery.

4.  Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for low back 
degenerative joint disease status post traumatic injury and 
surgery.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.

The matters of entitlement to service connection for a 
bilateral leg disability and entitlement to an evaluation in 
excess of 10 percent for residuals of fracture of right elbow 
come back before the Board of Veterans' Appeals (Board) on 
Remand from the United States Court of Appeals for Veterans 
Claims regarding a Board decision rendered in October 1997.  
These matters were originally on appeal from a June 1995 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.    

The matters of entitlement to an initial evaluation in excess 
of 20 percent for low back degenerative joint disease, 
entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for low back 
degenerative joint disease, and entitlement to a TDIU come 
before the Board of Veterans' Appeals (Board or BVA) on 
appeal from rating decisions dated in October 2002 and August 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In November 2008, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.    

In November 2008, the veteran, through his attorney, raised 
the issue of service connection for depression as secondary 
to service-connected disability.  Thus, this matter is 
referred to the RO for appropriate action.  In addition, the 
veteran raised the issue of entitlement to an increased 
evaluation for a left elbow disability.  Service connection 
is not in effect for a left elbow disability, thus, the 
veteran should be asked to clarify if he wishes to file a 
claim for service connection for a left elbow disability.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a separate bilateral leg 
disability unrelated to the veteran's service-connected low 
back disability that is related to active service.

2.  The veteran's right elbow disability, at its worst, was 
manifested by pain, flexion to 120 degrees, and extension to 
10 degrees but was not manifested by ankylosis, flail joint, 
nonunion of the radius and ulna, impairment of the ulna or 
marked deformity, impairment of the radius with marked 
deformity, or current impairment of supination or pronation.  

3.  During the entire appeal period, the veteran's low back 
degenerative joint disease status post traumatic injury and 
surgery has been manifested by severe IVDS with recurring 
attacks and intermittent relief but not manifested by 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, unfavorable ankylosis, or 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

4.  In 1987 the veteran filed two requests to reopen his 
claim for service connection for a low back disability, but 
he did not respond within one year after the date VA 
requested that he submit new and material evidence pertinent 
to the claim.  After the 1987 claim was abandoned, a new 
claim for service connection for back pain was not received 
by VA until February 1, 1995.


CONCLUSIONS OF LAW

1.    A bilateral leg disability was not incurred in or 
aggravated by active service and is not causally related to 
service-connected disability. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right elbow disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5205 
to 5213 (2008).

3.  The criteria for a rating of 40 percent for low back 
degenerative joint disease status post traumatic injury and 
surgery, but no higher, have been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); 
Diagnostic Codes 5235 to 5243 (2008).    

4.  The criteria for an effective date earlier than February 
1, 1995, for the grant of service connection for low back 
degenerative joint disease status post traumatic injury and 
surgery have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary  Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2000 Remand, the RO 
readjudicated the issues of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a low back disorder and the inextricably 
intertwined claim of entitlement to service connection for a 
disorder of the legs, adjudicated the issue of entitlement to 
compensable rating for residuals of a right elbow fracture, 
and issued a supplemental statement of the case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's June 2000 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
May 2002, April 2005, February 2006, and May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

With respect to the issue of entitlement to an increased 
evaluation for right elbow disability, in order to satisfy 
the duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The May 2008 letter advised him of how VA determines 
disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The May 2002 letter advised the veteran that he 
needed to provide evidence demonstrating a worsening or 
increase in severity of the disability and the May 2008 
letter advised him of the Diagnostic Code criteria necessary 
for entitlement to a higher disability rating.  

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional SSOC was 
provided to the veteran in July 2008.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2002 letter advised the veteran to either 
send the information describing additional evidence or send 
the evidence itself to VA, and the April 2005 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2001, 
July 2005, and April 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran seeks service connection for a bilateral leg 
disorder.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The post-service medical records are absent a diagnosis of a 
chronic bilateral leg disability.  Thus, the alleged 
bilateral leg disorder is actually just reported 
symptomatology.  In an April 1996 statement, the veteran 
noted that he was informed that his leg problems were coming 
from the sciatic nerve.  At the July 1996 RO hearing, the 
veteran was asked what kind of problems was he having with 
his legs.  The veteran responded that he had extreme pain 
from his buttocks to his toes, mostly behind his knees.  The 
veteran also testified that Dr. Hood diagnosed left sciatica 
and said that the nerve coming from his back was pinched.  
The veteran testified that in 1986 he went to Dr. Rowe who 
told him that there wasn't anything wrong with his legs and 
that it was his back that was causing the problems.  The 
veteran testified that he still had shooting pains down his 
legs.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection 
is awarded for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)

In the absence of competent evidence which suggests that the 
veteran's bilateral leg complaints constitute a chronic 
disability, the Board has no basis on which to consider the 
veteran's bilateral leg disorder as more than a medical 
symptom.  The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, entitlement to service 
connection for a bilateral leg disability must be denied.

In addition, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In a November 2008 statement, the veteran, through his 
attorney, recharacterized the issue of entitlement to service 
connection for a disorder of the legs as entitlement to a 
separate rating for leg residuals.  The statement noted that 
the RO found that the veteran's lower leg condition is 
related to his low back condition and included the leg 
residuals in a 20 percent disability rating for 
intervertebral disc syndrome (IVDS).  Service connection is 
currently in effect for low back degenerative joint disease; 
and as shown below, the Board has increased the disability 
rating to 40 percent for the veteran's low back.  In 
evaluating the veteran's service-connected low back 
disability, the Board considered the veteran's neurologic 
symptoms of radiating pain to the left and right lower 
extremities.  The Board, therefore, finds that establishing 
service connection for a bilateral leg disorder would be 
pyramiding.      

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, such as 
his service-connected right elbow disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

The veteran is also appealing the original assignment of a 
disability evaluation following an award of service 
connection for low back degenerative joint disease, status 
post traumatic injury and surgery.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

a.	Right Elbow

The veteran's service-connected right elbow back disability 
is currently rated 10 percent disabling pursuant to 38 C.F.R. 
§ § 4.71a, Diagnostic Code 5207.  The veteran's right arm is 
documented to be his "major" arm for the purposes of 
applying the rating criteria.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion. 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5205 provides that ankylosis of the major 
elbow is to be rated as follows:  for favorable ankylosis of 
the elbow at an angle between 90 degrees and 70 degrees, 40 
percent; for intermediate ankylosis of the elbow, at an angle 
of more than 90 degrees, or between 70 degrees and 50 
degrees, 50 percent; for unfavorable ankylosis of the elbow, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation, 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the major 
forearm limited to 110 degrees is rated as noncompensably (0 
percent) disabling; limited to 100 degrees is rated 10 
percent disabling; limited to 90 degrees is rated 20 percent; 
limited to 70 degrees is rated 30 percent disabling; limited 
to 55 degrees is rated 40 percent disabling; and limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the major 
forearm limited to 45 degrees is rated 10 percent; limited to 
60 degrees is rated 10 percent; limited to 75 degrees is 
rated as 20 percent; limited to 90 degrees is rated 30 
percent; limited to 100 degrees is rated 40 percent; and 
limited to 110 degrees is rated 50 percent.  38 C.F.R. § 
4.71a.

Diagnostic Code 5208 provides that major forearm flexion 
limited to 100 degrees with forearm extension limited to 45 
degrees is rated 20 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side.  
Flail joint of the elbow is rated 60 percent disabling for 
the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side; nonunion of the ulna in 
the lower half is rated 20 percent for the major side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 
inch (2.5cms) or more) and marked deformity is rated 40 
percent for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent disabling for 
the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.  Diagnostic Code 5213 provides that supination of 
the forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side; limitation of pronation with motion lost 
beyond the middle of arc is rated 30 percent disabling for 
the major side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side; loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 30 
percent disabling for the major side; and loss of supination 
or pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side.  38 C.F.R. § 4.71a.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

An April 1996 private medical record noted that the veteran 
had loss of 10 degrees of extension of the right elbow.

At the September 2001 VA examination, the veteran reported 
pain and numbness but denied stiffness, heat, redness or 
instability, flare-ups, and episodes of dislocation and 
subluxation.  The veteran demonstrated minimal erythema and 
tenderness to palpation, flexion to 120 degrees, extension to 
zero degrees, supination and pronation to 40 degrees.

At the July 2005 VA examination, the veteran reported pain, 
weakness, swelling, stiffness, lack of endurance, giving way, 
instability, and fatigability of the elbow but denied 
dislocation or recurrent subluxation of the elbow joint.  The 
veteran demonstrated tenderness to palpation over the 
malleoli, flexion to 140 degrees, extension to 5 degrees, 
supination and pronation to 80 degrees with pain reported on 
all ranges of motion.  There was no additional decreased 
range of motion with repetitive testing.  Diagnosis was 
status post right elbow trauma with fragment of the 
epicondyle and mild olecranon bursitis per x-ray.  

At the April 2008 VA examination, the veteran demonstrated 
right elbow joint deformity, flexion to 135 degrees, 
extension to zero degrees, pronation and rotation to 80 
degrees.  There was no additional limitation of motion on 
repetitive use.  Diagnosis was right elbow bursitis.

Initially, the Board notes that several of the listed 
diagnostic codes are inapplicable in this case.  Diagnostic 
Code 5205 is inapplicable because there is no evidence of 
ankylosis.  Diagnostic Code 5209 is inapplicable because 
there is no evidence of flail joint.  Diagnostic Code 5210 is 
inapplicable because there is no evidence of nonunion of the 
radius and ulna.  Diagnostic Code 5211 is inapplicable as 
there is no evidence of impairment of the ulna or marked 
deformity.  Diagnostic Codes 5212 is inapplicable because 
there is no evidence of impairment of the radius with marked 
deformity.  Diagnostic Code 5213 is not properly applied in 
the present situation because, as reflected above, there is 
no current impairment of supination or pronation.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 5213 
(2007).  

Thus, the veteran's right elbow disability is manifested pain 
and by limitation of flexion and extension; this 
symptomatology is best evaluated through the use of 
Diagnostic Codes 5206 and 5207.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207 (2007).

Taking such evidence into account, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's right elbow disability. With respect to Diagnostic 
Code 5206, the evidence shows that flexion of the veteran's 
right arm flexion exceeds 90 degrees. At its worst, flexion 
of the veteran's right arm was limited to 120 degrees.  For 
Diagnostic Code 5207, the evidence shows that at its worst, 
extension of the veteran's arm was limited to 10 degrees, 
which is well beneath the threshold of 75 degrees required 
for an evaluation in excess of 10 percent.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 10 percent.



b.	Lumbar Spine

Service connection for the veteran's low back degenerative 
joint disease was granted in an October 2002 rating decision, 
and a 20 percent disability rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for IVDS.  

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively. The amendment effective September 23, 
2002 concerned revisions to old diagnostic Code 5293, which 
provided the criteria for IVDS.  The current version of the 
revised criteria, which evaluate various types of spine 
disabilities, is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007). 

The veteran's service-connected low back disability is 
currently rated 20 percent disabling pursuant to 38 C.F.R. 
§ § 4.71a, Diagnostic Code 5242.

Regulations in effect prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis of the lumbar spine warranted a 40 
percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating, moderate limitation of motion of the lumbar 
spine warranted a 20 percent rating, and severe limitation of 
motion of the lumbar spine warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS 
warranted a 10 percent rating, moderate IVDS with recurring 
attacks warranted a 20 percent rating, severe IVDS with 
recurring attacks and intermittent relief warranted a 40 
percent rating, and pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  

Under Diagnostic Code 5295, a 10 percent rating was warranted 
for a lumbosacral strain where there was characteristic pain 
on motion.  A 20 percent rating was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 
40 percent rating was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion. 

Regulations in effect as of September 23, 2002

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc syndrome 
provide that preoperative or postoperative IVDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Regulations in effect as of September 26, 2003

The diagnostic codes for rating diseases and injuries of the 
spine were re-designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

As set forth above, in order for the veteran's lumbar spine 
disability to warrant an evaluation in excess of 20 percent, 
the evidence must show severe limitation of motion of the 
lumbar spine, severe IVDS with recurring attacks and 
intermittent relief, pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

In addition, after September 23, 2002, if the record showed 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months or after 
September 26, 2003, if the record showed forward flexion of 
the thoracolumbar spine 30 degrees or less, or ankylosis, an 
evaluation in excess of 20 percent is warranted.

VA and private medical records dated from 1995 to present 
show objective evidence of a single documented lumbar spasm 
in February 1999.  

At the September 2001 VA examination, the veteran reported 
continued pain and weakness down both legs with numbness and 
tingling on the lateral aspect of his anterior thighs 
bilaterally.  The veteran was being treated with Vicodin and 
OxyContin.  Physical examination demonstrated no tenderness 
over the spinal processes, no muscle spasm on palpation.  
Flexion was to 45 degrees, extension to 20 degrees, and right 
lateral flexion to 5 degrees.  The veteran was unable to 
perform left lateral flexion to any degree at all.  
Examination of the lower extremities demonstrated strength to 
be 5/5 and symmetrical bilaterally for dorsiflexion and 
plantar flexion.  

At the July 2005 VA examination, the veteran reported low 
back pain, stiffness, weakness, radiation of pain down his 
legs, and flare-ups lasting for one to two days.  The veteran 
was being treated with medications of Morphine, Oxycodone and 
Naproxen.  The veteran denied incapacitation requiring 
hospitalization or bedrest prescribed by a physician.  He 
reported using a cane for ambulation and occasional episodes 
of unsteadiness.  Physical examination demonstrated that the 
veteran walked with a slow limping gait.  Flexion was to 40 
degrees, extension to 10 degrees, lateral flexion and lateral 
rotation was to 15 degrees bilateral with pain noted during 
all motion.  The examiner noted that there was some decreased 
range of motion by five degrees.  The veteran's strength was 
4/5, and there were no focal motor or sensory deficits.    

At the April 2008 VA examination, the veteran reported 
constant, severe, sharp low back pain.  The veteran's 
treatment included morphine and oxycodone.  The veteran 
denied fatigue, decreased motion, stiffness, weakness, and 
spasms.  The veteran reported being able to walk 1/4 mile.  
Physical examination demonstrated that the veteran ambulated 
slowly with a rolling walker.  There was no spasm or atrophy.  
Muscle tone was normal, motor examination was normal, sensory 
examination was normal, and reflex examination was normal.  
Flexion was to 35 degrees, extension was to 5 degrees, 
lateral flexion on the right was to 16 degrees, lateral 
flexion on the left was to 9 degrees, and lateral rotation 
bilaterally was to 7 degrees.  There was pain with all 
motion.  There was no additional loss of motion on repetitive 
use of the joint.  LaSeque's sign was positive.    

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, the veteran's 
lumbar spine disability has been manifested by severe IVDS 
with recurring attacks and intermittent relief.  Therefore, 
the Board finds that the veteran's symptoms exceed the 
criteria for the 20 percent rating and more nearly 
approximate the criteria for the 40 percent rating, which 
considers both orthopedic and neurologic symptoms.  However, 
they do not approach the severity contemplated for a rating 
higher than 40 percent.  As set forth above, in order for the 
veteran's lumbar spine disability to warrant an evaluation in 
excess of 40 percent, the evidence must show pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief, unfavorable ankylosis, or evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  These symptoms have clearly not been 
demonstrated by the record.  The Board notes that although 
the veteran has characteristic sciatic pain, he has not 
demonstrated absent ankle jerk or muscle spasm (except on one 
occasion in February 1999).  In addition, although the 
veteran demonstrated positive straight leg raise on VA 
examinations in December 2000 and April 2008 and evidence of 
neuropathic changes of the right L5 innervated muscles in 
November 2000, the most recent EMGs of record have been 
normal.  As such, in view of the recent VA EMG findings of no 
radiculopathy, the Board finds that persistent symptoms 
compatible with sciatic neuropathy are not shown.   

The Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately.  In this case, the Board finds when 
rating separately, at most, 10 percent ratings are 
appropriate for radiating pain to the left and right lower 
extremities, which the Board finds to be a chronic 
neurological manifestation of the veteran's service-connected 
lumbar spine disability.  
 
Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
veteran's complaints of radiating pain in the lower 
extremities is not characterized by foot drop, weakness, 
significant sensory loss, bowel or bladder impairment, muscle 
atrophy, loss of strength, or significant loss of reflexes.  
Consequently, his radiating pain is only mild in degree, 
warranting only a 10 percent rating for each lower extremity. 
38 C.F.R. § 4.7.  

Thus, the combined rating when evaluating orthopedic and 
neurologic symptoms separately is only 40 percent.  This 
considers 20 percent for orthopedic symptoms based on loss of 
range of motion under Diagnostic Code 5243.  The assignment 
of a single 40 percent evaluation if of greater benefit that 
the assignment of a 20 percent evaluation and two separate 10 
percent evaluations.  See 38 C.F.R. § 4.25 (2008), regarding 
the combining of ratings.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 40 percent.

The Board has considered the veteran's contention that the 
medical evidence supports assignment of the maximum 60 
percent rating under Diagnostic Code 5293 and the maximum 40 
percent rating under Diagnostic Code 5292 for loss of lumbar 
range of motion.  Although two diagnoses have been rendered, 
lumbosacral degenerative joint disease and lumbosacral 
degenerative disk disease, symptomatology associated 
therewith, principally pain and limited motion, appears to be 
impossible to separate.  In essence, there is effectively one 
low back disability, and only one low back disability is 
service connected, the degenerative joint disease.  Indeed, 
there is no indication in the medical records that the back 
disability calls for separate methods of treatment or 
otherwise should be separately rated, and no medical examiner 
has suggested separation.  

In addition, the General Counsel for VA has issued an opinion 
in which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus, the 
codes in question all contemplate limitations due to pain, 
orthopedic and neurologic, of the low back.  There is no 
"entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation.  See 38 C.F.R. § 4.55; Esteban, 6 Vet. App. at 
259.  The pain and functional limitations caused by the 
service-connected low back disability are contemplated in the 
40 percent rating that has been assigned.  Thus, 38 C.F.R. § 
4.40, et seq. do not provide basis for assigning separate 
disability ratings.

V.	Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158 (2007).

In June 1986, the RO received the veteran's application for 
claim for compensation for elbow, back and leg disabilities.  
An August 8, 1986, rating decision denied service connection 
for a low back condition.  On August 19, 1986, the RO 
received the veteran's statement regarding treatment for a 
back injury in 1981 and an authorization for VA to obtain 
medical records from six medical providers.  On August 25, 
1986, the RO sent a letter to the veteran stating that his 
claim for disability benefits could not be granted because 
the evidence did not establish service connection for a low 
back condition with a notice of procedural and appellate 
rights on the reverse side.  

The RO received a letter dated September 30, 1987 from 
Senator John Glenn with an attached statement from the 
veteran regarding in-service injuries he sustained along with 
service personnel records.  In December 1987, the RO received 
a statement from the veteran regarding his pending service 
connection claims for his elbow, back, and leg in which he 
stated that he disagreed with his previous denial.  

On February 2, 1988, the RO sent a letter to veteran 
informing his that his statement could not be accepted as a 
notice of disagreement with the August 1986 denial.  The 
veteran was advised that if he wished to reopen his claim for 
service connection for a back condition, he could do so by 
submitting new and material evidence not previously 
submitted.  

On February 1, 1995, the RO received the veteran's statement 
that he had been suffering with leg, arm, shoulder and back 
pain since October 1980 as a result of injuries sustained in 
service.  After years of adjudication, including a Court 
remand in September 1999, in an October 31, 2002, rating 
decision, the RO granted service connection for low back 
degenerative joint disease status post traumatic injury and 
surgery and assigned a 20 percent disability rating effective 
February 1, 1995.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
February 1, 1995, for the grant of service connection for low 
back degenerative joint disease, is not warranted.  The 
provisions of 38 C.F.R. § 3.400(a) specifically provide that 
the effective date of an award of compensation, based on a 
claim reopened after final disallowance, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  

The Board notes the veteran's contentions that the RO failed 
to adjudicate and provide a rating decision on the issue of 
whether the veteran's statements submitted in 1987 were new 
and material and, thus, the issue remained pending.  In 
addition, the veteran contends that even if the RO's February 
1988 letter could be construed as a decision denying 
reopening, it did not inform the veteran that he had a right 
to appeal any such determination.

The Board has considered these contentions but finds them 
unpersuasive.  The RO's February 1988 letter was a request 
for the veteran to submit new and material evidence.  No 
response to this letter was received within one year of the 
date stamp of the letter.  As noted above, a claim is 
considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  
38 C.F.R. § 3.158.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
found that once a claim is received, VA has an affirmative 
duty to assist claimants in understanding how to file for 
benefits and what evidence is required.  Id. at 264.  
Claimants, however, also have a responsibility to cooperate 
with the agency in the gathering of evidence necessary to 
establish allowance of benefits.  Id.  In Morris, the veteran 
filed a claim to reopen a previously disallowed claim of 
service connection for a foot disorder.  Shortly after 
receipt of his claim, the RO notified the veteran that he 
needed to submit evidence that he had a current disability 
existing since service; the veteran did not respond.  The 
Court dismissed the appellant's argument that his claim was 
still pending because VA had never 'ruled upon' it, noting 
that when a claimant is put on notice of what is expected of 
him in order to get the claim adjudication process moving and 
fails to respond, it "is not a case in which VA refused to 
consider entitlement but an instance in which a claimant 
failed to perfect a ripe claim."  Id. at 265.

The Board, therefore, finds that the veteran abandoned his 
1987 claim by failing to respond within a year to the 
February 2, 1988, letter requesting that he furnish new and 
material evidence to reopen his claim.  See 38 C.F.R. § 
3.158(a).

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

In this case, the effective date for a subsequent grant of 
service connection for a back disability can be no earlier 
than the receipt of the re-filed claim after the abandonment, 
which in this instance was February 1, 1995.  The Board has 
reviewed the record to determine whether any communication to 
VA made by or on behalf of the veteran after he abandoned his 
1987 claim and prior to his February 1, 1995, claim could be 
construed as a claim for service connection for a low back 
disability.  See Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [noting that VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed].  The record, however, contains 
no such communication, and neither the veteran nor his 
representative has pointed to any such communication.

The Board, therefore, finds that an effective date prior to 
February 1, 1995, for the grant of service connection for low 
back degenerative joint disease status post traumatic injury 
and surgery is not warranted.


ORDER

1.  Entitlement to service connection for a bilateral leg 
disability is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of right elbow is denied.

3.  Entitlement to an initial evaluation of 40 percent, but 
no higher, for low back degenerative joint disease status 
post traumatic injury and surgery is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

4.  Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for low back 
degenerative joint disease status post traumatic injury and 
surgery is denied.


REMAND

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed. 38 C.F.R. § 4.16(b).

In the present case, service connection is currently 
established for low back degenerative joint disease rated as 
40 percent disabling and residual fracture of the right elbow 
rated as 10 percent disabling; thus the veteran fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a).

When a claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321. In 
determining whether the veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age 
may be considered. 38 C.F.R. § 4.19.

The veteran is currently ineligible for a TDIU on a schedular 
basis because his combined disability rating is less than 70 
percent for his two service-connected disabilities.  Given 
that the veteran has raised the issue of entitlement to 
service connection for a psychiatric disability as secondary 
to service-connected disability, if granted, this could 
result in eligibility for a TDIU on a schedular basis, the 
Board finds that the claim for a TDIU is inextricably 
intertwined with this referred claim, and that the claim for 
a TDIU should be considered after a decision is rendered on 
the service connection claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

Even if the after the RO considers the veteran's claim for 
service connection for a psychiatric disability, if the 
veteran's disabilities fail to meet the first two objective 
bases upon which a permanent and total disability rating for 
compensation purposes may be established, his disabilities 
may be considered under subjective criteria.  The Board, 
however, lacks the authority to grant a TDIU on this extra-
schedular basis, in the first instance.  See Bowling v 
Principi, 15 Vet. App. 1, 10 (2001). Rather, the Board must 
first refer the claim to the Director of VA's Compensation 
and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), 
discussing the holding in Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  See, too, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000).

The record indicates the veteran's service-connected low back 
disability precludes gainful employment, thereby requiring 
that the claim be referred to VA's Director of Compensation 
and Pension Service for consideration of a TDIU on extra- 
schedular basis. 38 C.F.R. § 4.16(b). This evidence includes 
an August 2005 opinion authored by Dr. B.C.I and a September 
2007 opinion authored by Dr. R.S.  The August 2005 opinion  
states that the veteran's back condition would limit his 
ability to be employed in both a physical and sedentary 
employment and that the veteran also requires strong doses of 
narcotic medication which would decrease his effectiveness at 
any type of employment.  The September 2007 opinion states 
that the veteran is on such high levels of oxycontin and 
morphine for pain, that it would preclude any meaningful 
employment.  Dr. R.S. noted that he was only 20 percent 
service connected for his back problem yet it makes him 
unemployable.

Although not altogether determinative, the August 2005 
opinion provides some evidence in support of his TDIU claim.  
The September 2007 opinion clearly supports the veteran's 
claim that he is unable to secure and maintain substantially 
gainful employment because of his service-connected low back 
disability.

Accordingly, the case is REMANDED for the following action:

1.  After developing and adjudicating the 
referred claim of entitlement to service 
connection for a psychiatric disability 
as secondary to service-connected 
disability, the RO should readjudicate 
the claim for a TDIU.  

2.  If the benefit sought is not granted 
in full, the veteran's TDIU claim should 
be referred to VA's Director of 
Compensation and Pension Service for 
consideration of a TDIU on an 
extraschedular basis pursuant to 38 
C.F.R. § 4.16(b).  

3.  Thereafter, if the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


